Citation Nr: 0729247	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January 1970 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is totally disabled as result of 
his service connected disabilities.  A review of the 
veteran's medical record relates that he is receiving 
benefits from the Social Security Administration (SSA).  The 
claims file contains the Notice of Decision but not the 
medical records associated with that decision.  It appears 
that other than VA records were used in making this decision.  
The Board is of the opinion that these records should be 
obtained.  

In statements to the Board, the veteran's representative 
noted that the VA physicians, who examined the veteran in 
March 2005 and June 2006, did not have access to the 
veteran's claims file nor provided medical opinions regarding 
his employability.  The representative requested that the 
veteran undergo additional examination.  

The June 2006 VA examination report shows that the veteran 
reported that he received emergency treatment for his lumbar 
spine in March 2006.  He did not identify the facility that 
provided this medical care.  This should be clarified and 
these records should be obtained.  It is also noted on this 
record that the veteran was self-employed raising cattle.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his 
service-connected disabilities.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file including the records 
located at VA facility in Syracuse, New 
York.  All information obtained should be 
made part of the file.

2.  The RO/AMC should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.   

3.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
whether he is totally disabled as a 
result of his service-connected 
disabilities.  The claims file and any 
records obtained above should be provided 
to a physician to enter an opinion.  The 
examiner/physician should review the 
claims file, and should indicate in the 
examination report that the claims file 
has been reviewed.  A complete rationale 
should be provided for all opinions 
expressed.  The examiner should obtain a 
history concerning the reported cattle 
raising, to include activities that must 
be done, whether appellant has 
assistance, and how many head of cattle 
are involved.

4.  After undertaking any additional 
development deemed appropriate, the 
RO/AMC should readjudicate the issue of 
the veteran's entitlement to TDIU with 
consideration of the additional evidence.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



